UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 333-139045 NOTIFICATION OF LATE FILING CUSIP NUMBER 427234109 (Check one): o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-D o FormNSARo FormN-CSR For Period Ended: February 29, 2008 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Heritage Explorations Inc. Full Name of Registrant N/A Former Name if Applicable Suite 510, 130 South Brodie Street Address of Principal Executive Office (Street and Number) Thunder Bay, ONCANADAP7E 1B9 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. - 2 - PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) The Registrant is unable to file, without unreasonable effort and expense, its Form 10-QSB Quarterly report for the period ended February 29, 2008 because its auditors have not yet had an opportunity to complete their review of the financial statements.It is anticipated that the Form 10-QSB Quarterly report, along with the financial statements, will be filed on or before the 5th calendar day following the prescribed due date of the Registrant's Form 10-QSB. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Terry Desjardins, (807) 626-9869 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). x Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? o Yes xNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. HERITAGE EXPLORATIONS INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 15, 2008 By: /s/ Terry Desjardins Terry Desjardins Treasurer and CFO Principal Financial Officer
